DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment filed 6/30/2022 has been entered.
Claims 1-12 remain pending and Claims 13-16 are new and now also pending.
Claims 1-16 are pending and examined below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Britz (US PGPUB 2005/0268427-cited in IDS).
Regarding Claim 1, Britz discloses a suction-extraction adapter (4; Figure 1) for a drilling tool (10; Figure 1) that has a transport channel (note although the tool 10 does not comprise a transport channel, the adapter 4 is clearly capable of use with such a tool), comprising:
a housing (8, 14; see Figures 2, 3), defining a suction-extraction chamber (interior of 8 and 14) and configured to couple to the drilling tool (10 via 8) in such a way that a first airflow is produced from the transport channel to the suction- extraction chamber (of 8, 14; note although the tool 10 does not comprise a transport channel, the adapter 4 is clearly capable of use with such a tool and with use of a tool with a transport channel, such an airflow will be readily obtained);
at least one air-intake opening (24, 26) defined by the housing (of 8, 14; Para. 0020); and
a valve unit (20; Figure 2, 3) configured to open the air-intake opening (24, 26) in dependence on a flow parameter (via 40, 42; see Paras. 0023-0025), wherein when the valve unit (20) is opened, a second airflow (from opening 48) is produced from outside  (from opening 48) the housing (8, 14), through the air-intake opening (24, 26), and into the suction-extraction chamber (interior of 8, 14; note that when the fan 42 generates suction, the air from the outside of 8 will flow through opening 48, through opening 24, 26 and through the chamber defined within the housing portions 8 and 14).  

Regarding Claim 2, Britz discloses wherein the valve unit (20) has a closure element (22) that is mounted so as to be movable between a maximally throttled position (Figure 2) and at least one less throttled position (Figure 3; see Paras. 0006-0008 and 0023-0025).  

Regarding Claim 3, Britz discloses wherein the valve unit (20) is configured such that a position of the closure element is controlled automatically, in dependence on the flow parameter (via automatic control/activation of 40, 42; see Paras. 0006-0008 and 0023-0025).  

Regarding Claim 4, Britz discloses wherein the valve unit (20) has a restoring element (spring 36), and wherein one or more of a position and a shape of the restoring element (36) depends on the flow parameter (See Para. 0021, 0023, 0026; note that the spring will readily contract and expand and therefore change its position and shape based on the flow parameter being generated by the motor 40 and the generator 42).  

Regarding Claim 5, Britz discloses wherein the valve unit (20) has a closure element (22) that is mounted so as to be movable between a maximally throttled position (Figure 2) and at least one less throttled position (Figure 3), and wherein the restoring element (36) is movably coupled to the closure element (22; note that portions of spring 36 will move linearly relative to the closure element 22 while other portions will move with the closure element (i.e. at the point of attachment)) .  

Regarding Claim 6, Britz discloses wherein the closure element (22) is mounted in a linearly movable manner (See Para. 0021, 0023, 0026; note that portions of spring 36 will move linearly relative to the closure element 22 while other portions will move with the closure element (i.e. at the point of attachment)) 

Regarding Claim 7, Britz discloses the valve unit (20) has a closure element (22) that is mounted so as to be movable between a maximally throttled position (Figure 2) and at least one less throttled position (Figure 3), and wherein the closure element (22) and the restoring element (36) are configured as a single piece (as shown in Figures 2-3, the spring 36 and closure element 22 are connected and movable together along with bellows 34 and therefore can be readily viewed as a “single piece”; further see the alternative 103 rejection below).  

Regarding Claim 8, Britz discloses wherein the valve unit (20) has a positioning element (spring 36) that is movably coupled to the closure element (22).  

Regarding Claim 9, Britz discloses wherein the positioning element (36) is configured to be controlled, via a set of electronics (via electronics control of 40, 42; See Para. 0021, 0023, 0026; note that the spring will readily contract and expand and therefore change based on the flow parameter being generated by the electronic actuation of motor 40 and the generator 42).  
Regarding Claim 13, Britz discloses the housing (8, 14) has a coupling region (portion of 8 receiving tool 10) at which the housing (8, 14) is configured to surround a portion of the drilling tool (10; as shown).
  
Regarding Claim 14, Britz discloses at an end of the housing opposite the coupling region (portion of 8 receiving tool 10), the housing (8, 14) is configured to connect to a suction hose (note as shown in Figure 3, the housing is connected to a motor housing 38 but it is readily clear that the housing 8, 14 can be readily attached to a suction hose instead).  



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holman (GB 694963A-cited in IDS).
Regarding Claim 1, Holman discloses a suction-extraction adapter (Figures 4, 5A) for a drilling tool (1; Figure 1) that has a transport channel (2; see Figures 1 and 6), comprising:
a housing (pipelines P), defining a suction-extraction chamber (interior of pipelines P) and configured to couple to the drilling tool (of D1; note that that pipelines P are “coupled” to the tool of the drills D1 indirectly via the unions and pipes from the drills; Col 3, lines 84-97) in such a way that a first airflow is produced from the transport channel (2; Figures 1 and 6) to the suction-extraction chamber (interior of pipelines P);
at least one air-intake opening (formed by coupling of pipeline P to casing 15 closed by 17; see “Annotated View of Figure 5A” below) defined by the housing (P and coupling of pipeline P to casing 15; see Figure 5A; Page 3, lines 116-124 for reference); and 
a valve unit (15) configured to open the air-intake opening (formed by casing of 15 closed by 17) in dependence on a flow parameter (See Page 3, lines 98-129 disclose the valve opening up when a predetermined vacuum setting is exceeded), wherein when the valve unit (15) is opened, a second airflow (see “Annotated View of Figure 5A” below) is produced from outside the housing (P), through the air-intake opening (formed by P and coupling of pipelines to the valve casing), and into the suction-extraction chamber (interior of P; See Page 3, lines 98-129).


    PNG
    media_image1.png
    244
    452
    media_image1.png
    Greyscale

Annotated View of Figure 5A

Regarding Claim 2, Holman discloses the valve unit (15) has a closure element (17) that is mounted so as to be movable between a maximally throttled position (closed) and at least one less throttled position (opened; see Page 3, lines 116-129).

Regarding Claim 3, Holman discloses the valve unit (15) is configured in such that a position of the closure element (17) is controlled automatically, in dependence on the flow parameter (Page 3, lines 98-129 disclose the valve opening up when a predetermined vacuum setting is exceeded which is set so that it automatically opens when needed).

Regarding Claim 4, Holman discloses the valve unit (15) has a restoring element (spring 18), and wherein one or more of a position and a shape of the restoring element (18) depends on the flow parameter (note when the suction force overcomes the biasing force of the spring per Page 3, lines 123-129, the spring will extend and changes shape as the closure element 17 is moved from the seat thereof).

Regarding Claim 5, Holman discloses the valve unit (15) has a closure element (17) that is mounted so as to be movable between a maximally throttled position (closed) and at least one less throttled position (opened), and wherein the restoring element (18) is movably coupled to the closure element (17; see Page 3, lines 119-129 which disclose the elements and noted that as the closure element 17 moves the spring 18 will have portions that move with the closure element and portions that will move relative to the closure element).

Regarding Claim 6, Holman discloses the closure element is (17) mounted in a linearly movable manner (via spring 18 and lock nut 19 per Page 3, lines 119-129).

Regarding Claim 7, Holman discloses the valve unit (15) has a closure element (17) that is mounted so as to be movable between a maximally throttled position (closed; Figure 5A) and at least one less throttled position (opened), and wherein the closure element (17) and the restoring element (18) are configured as a single piece (as shown in Figure 5A, the closure element 17 comprises a connection via 19 to the spring 18 and therefore they will move together to an extent and therefore given the fastening thereof, the elements can be readily viewed as a “single piece”).

Regarding Claim 8, Holman discloses the valve unit (15) has a positioning element (formed by bores in casing 15 and spring 18) that is movably coupled to the closure element (17; as shown in Figure 5A, the closure element 17, when opened will move relative to the spring 18 and casing 15 along the formed bores thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Britz (US PGPUB 2005/0268427).
Alternatively regarding Claim 7, assuming arguendo that the closure element (22) and the restoring element (36) of Britz cannot be viewed as configured as a single piece, in which the Examiner does not concede to, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to configured the closure element and restoring element as a single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 15, Britz discloses several features of the claimed invention but fails to explicitly disclose that  the housing (8 and 14) is formed as a single piece. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to integrate the housing portions (8, 14) of Britz, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Regarding Claim 16, Britz discloses the single piece closure element (22) and restoring element (36) is configured as an elastic flap (elements 22 and 36 are attached at one side to form a “flap” to close the opening and “flap” can be reasonably interpreted as “A projecting or hanging piece usually attached to something on one side” per “https://www.thefreedictionary.com/flap” and therefore, since the elements are attached on one side to carrier element 30, they can be reasonably viewed as “flap”). Alternatively, see the 103 rejection below.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Britz (US PGPUB 2005/0268427), in view of Simm (US PGPUB 2013/0319711-previously cited).
	Regarding Claims 7 and 16, assuming arguendo that the closure element (22) and the restoring element (36) of Britz cannot be reasonably interpreted as a single piece closure in the form of an elastic flap, in which the examiner does not readily concede to, attention can be brought to the teachings Simm.
	Simm teaches another extraction device comprising a housing (6; Figures 1, 3-5) comprising a valve unit comprising a single piece closure element (11; Figures 17-19) in the form of an elastic flap (11; Para. 0039-0040).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the closure element of Britz to embody a single piece elastic flap as taught by Simm. By modifying Britz in this manner, the closure element can be integrally constructed and therefore simplifying the closure elements construction.

Claims 1-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Britz (US PGPUB 2005/0268427), in view of Appel (US PGPUB 2017/0087707).
Alternatively regarding Claims 1-9, 13 and 14, Britz discloses and/or renders obvious essentially all elements of the claimed invention, however, assuming arguendo that Applicant is attempting to positively claim the drill tool comprising a transport channel, in which the Examiner does not concede to, and in which Britz does not disclose, Attention can be brought to the teachings of Appel which includes a tool (2; Figure 1) which comprises a hollow shank (20) comprising a transport channel (19, 22; Para. 0016). 
The use of drill bits comprising transport channels in combination with dust extraction devices is well known in the art as exemplified by Appel. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a transport channel as taught by Appel into the tool of Britz and further modify the housing of the adapter to accommodate such a tool as modifying Britz in this manner, will ensure that the dust and other waste from drilling is readily removed from the point of contact between the tool and the workpiece. 
Regarding Claim 10, Britz, alone or as modified, discloses several features of the claimed invention but fails to explicitly disclose a display element, configured to display the flow parameter or information that is dependent on the flow parameter.  
Attention can be brought to the teachings of Appel which include another suction-extraction adapter (3; Figure 1) which includes a monitoring unit (36) for monitoring a flow parameter including a flow sensor (37) and a display (39) which is configured to display the flow parameter or information that is dependent on the flow parameter (see Paras. 0019-0022).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the adapter of Britz to include a flow sensing system and display as taught by Appel. By modifying Britz in this manner, a user can be warned in the event that the drill bit becomes clogged as taught by Appel (see Para. 0019). This would readily prevent operation of the tool when it is clogged which could possibly cause damage to the tool, motor or other portions of the drilling device. 

Alternatively, Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Britz (US PGPUB 2005/0268427), in view of Appel (US PGPUB 2017/0087707), as applied to Claim 4, and in further view of Simm (US PGPUB 2013/0319711-previously cited).
	See the previous 103 rejection of Britz in view of Appel as the same modification in view of Simm would be applied. 


Claims 11, 12 is rejected under 35 U.S.C. 103 as being unpatentable over Britz (US PGPUB 2005/0268427), in view of Hartmann (US PGPUB 2019/0247991), or alternatively (See above), Britz (US PGPUB 2005/0268427), in view of Appel (US PGPUB 2017/0087707), as applied to Claims 3 and 9, and in further view of Hartmann (US PGPUB 2019/0247991).
Regarding Claims 11 and 12, Britz, alone or as modified, discloses several features of the claimed invention including the position of the closure element (22) and the positioning element (spring 36) being automatically controlled (via activation of motor 40) but fails to explicitly disclose the position of the closure element (22) and positioning element (36) is controlled automatically by closed-loop or open-loop control by a set of electronics in dependence on the flow parameter.  
Attention can be brought to the teachings of Hartmann which include another suction-extraction adapter (2; Figure 1) for a tool (5) wherein the adapter (2) comprises a set of electronics (fan control unit 23) configured to automatically control a suction fan with closed loop (“regulated”) or open loop (“unregulated”) control based on a flow parameter (i.e. air flow or load/speed of the fan are indicative of a flow parameter; see Para. 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the adapter of Britz to include a set of electronics (i.e. fan control unit) that is configured to automatically control the suction with closed loop or open loop control based on a flow parameter as taught by Hartmann. By modifying Britz in this manner, the suction/air flow can be readily adapted based on the work conditions and work being acted on such as the different materials as taught by Hartmann (see Para. 0013). 
Note: Britz, in view of Hartmann, will readily yield an adapter in which the closure element (22) and positioning element (28,30) of Britz will automatically move to different positions based on the different air flows generated as taught by Hartmann. 

Examiner’s Note
Note the following proposed amendment to Claim 1 would readily overcome the rejections outlined above but would likely require further search and/or consideration.
1. (Proposed) A drill comprising: 
a drilling tool comprising a transport channel;
a suction-extraction adapter for the drilling tool the suction-extraction adapter comprising: 
a housing, formed as a single piece, defining a suction-extraction chamber and configured to surround a portion of the drilling tool in such a way that a first airflow is produced from the transport channel to the suction-extraction chamber; 
at least one air-intake opening defined by the housing and fluidly connecting an area outside of the housing to the suction extraction chamber; and 
a valve unit configured to open the air-intake opening in dependence on a flow parameter, 
wherein the valve unit comprises an elastic closure element that is mounted to the housing,
wherein when the valve unit is opened, a second airflow is produced from outside the housing, through the air-intake opening, and into the suction-extraction chamber from the air-intake opening when suction is applied to the suction-extraction adapter.
 
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments on Pages 7-8 that:

    PNG
    media_image2.png
    165
    632
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    315
    636
    media_image3.png
    Greyscale

	Examiner respectfully asserts that multiple airflows will be produced if a drilling tool comprising a transport channel is used. Examiner notes that the drilling tool is not part of the adapter and therefore is not being positively claimed, however, if such a tool is used with the adapter of Britz, at least two airflows will be produced. When suction is generated, an airflow will be produced through such transport channel and into the suction chamber of the housing and an airflow would be produced from the entrance of opening 48, through the chamber of housing portion 8, and through the intake opening 24, 26, and subsequently through the chamber of housing portion 14. Britz is clearly capable of producing multiple airflows in the manner as claimed. 
	Regarding Applicant’s arguments on Pages 8-9 that:

    PNG
    media_image4.png
    411
    636
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    136
    617
    media_image5.png
    Greyscale

	Examiner respectfully asserts that as outlined in the rejection above, the housing defined by the pipeline P and the coupling portion to the valve casing 15 clearly defines an air intake opening as shown in the “Annotated View of Figure 5A”. Further, it is noted that while the pipeline P may not be directly in contact with or directly coupled with the drilling tools of the drill (D1-D6), the pipelines are still coupled via the unions (DU1-DU6) and the drill structures (D1-D6). Note that “coupled” can be readily interpreted as meaning “Something that joins or connects two things together; a link.”( https://www.thefreedictionary.com/Coupled). Therefore, since the unions and the drills act as a link between the pipelines and the drilling tools of the drills, the drilling tool and the pipeline can be readily viewed as “coupled” or “configured to couple” as claimed. 

	Regarding Applicant’s arguments on Page 9 pertaining to the 103 rejection, no further specific argument appears to be made.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of Referenced Cited”.
-Kimbler (US Patent 1,266,130), Kellogg (US Patent 6,393,628), and Huntting (US Patent 1,505,958) each disclose different valve units comprising elastically biased flap arrangements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/5/2022